Citation Nr: 1122300	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  03-22 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation for osteoarthritis of the left shoulder, neck, and thoracic joint (chest and ribs), claimed as secondary to injury to the thoracic muscles with resection of 4th rib under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1955 to August 1958.

This appeal came before the Board of Veterans' Appeals (Board) from a December 2001 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

That this matter was previously before the Board and adjudicated in a decision dated August 2007.  In that decision, the Board denied compensation under 38 U.S.C. § 1151 for osteoarthritis of the left shoulder, neck, and thoracic joint.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated in March 2009, the Court vacated the Board's August 2007 decision, and remanded this matter back to the Board for development consistent with the Court's findings.  In January 2010 the Board again remanded for additional development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was awarded compensation under 38 U.S.C.A. § 1151 for injury to the thoracic muscles (MG XI) with resection of the 4th rib. Compensation under 38 U.S.C.A. § 1151 is awarded in the same manner "as if" such disability were service-connected. The Veteran now seeks compensation on a secondary basis for osteoarthritis of the left shoulder, neck, and thoracic joint (chest and ribs).

As stated above, the Court has vacated and remanded the Board's August 2007 decision denying the benefit sought here.  The basis for the Court's remand was that a June 2001 VA examination, relied upon by the Board in its decision, was inadequate due to the examiner's failure to address whether the Veteran's thoracic muscle injury aggravated his shoulder, neck, and rib arthritis, pursuant to the Court's holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board notes that, in the Memorandum Decision, the Court specifically directed that, where an examination report is inadequate, the Board should remand the case to the RO for further development, citing Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

Based on the Court's holding in Bowling, the Board found in a January 2010 that a remand was necessary in order to obtain a VA examination sufficient to adjudicate the claim.  The issue was remanded to the Agency of Original Jurisdiction (AOJ) and a VA examination was obtained in March 2010.  The Board asked that a VA examiner opine as to whether there is a 50 percent or better probability that there was an increase in severity of the Veteran's osteoarthritis of the left shoulder, neck, and thoracic joint, beyond the natural progress of the disease, that is proximately due to or a result of his injury to the thoracic muscles with resection of 4th rib.  A VA examination was conducted in March 2010, however a review of that examination reveals that it is unresponsive to the question asked by the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

A clarifying opinion is to be acquired from the doctor who conducted the Veteran's March 2010 VA examination.  The physician is to state whether there is a 50 percent or better probability that there was an increase in severity of the Veteran's osteoarthritis of the left shoulder, neck, and thoracic joint, beyond the natural progress of the disease, that is proximately due to or a result of his injury to the thoracic muscles with resection of 4th rib. This opinion should be premised on the baseline level of severity of the osteoarthritis of the left shoulder, neck, and thoracic joint before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

If for any reason the examiner is unable to reach a conclusion without resort to mere speculation, the specific reason or reasons for such inability is to be fully and clearly described.  The examiner is also to state whether such inability is due to a lack of evidence, or a limitation of scientific knowledge within the medical profession.

In the event that the examiner who conducted the Veteran's March 2010 examination is unavailable, an alternative qualified medical professional may be asked to supply the opinion requested.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



